Citation Nr: 0710831	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hair loss including 
as due to undiagnosed illness.

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1995 (hair loss), February 2002 (left 
knee), and April 2004 (TDIU) rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO). 

The veteran testified at a hearing before a Veterans Law 
Judge (VLJ) in July 2000.  In October 2006 the Board sent a 
letter informing the veteran that the VLJ who conducted the 
hearing is no longer employed at the Board.  The letter also 
informed the veteran that he had a right to a new hearing and 
that he should contact VA if he desired a new hearing.  The 
veteran did not respond to the October 2006 letter.

Claims for service connection for a throat disorder, for hair 
loss, and for degenerative arthritis of the hips were 
remanded by the Board for further development in December 
2000.  By rating action in March 2006, the RO granted the 
veteran's claims for service connection for degenerative 
arthritis of each hip, and his claim for service connection 
for a throat disability, now characterized as allergic 
rhinitis and pharyngitis.  Accordingly, these claims are no 
longer in appellate status before the Board.

The veteran submitted additional evidence along with waivers 
of RO review of that evidence in August 2006 and September 
2006.

The issues of entitlement to increased ratings for the left 
knee and for TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hair loss is not shown to be a symptom of 
undiagnosed illness and is not shown to be related to the 
veteran's active duty service.


CONCLUSION OF LAW

The veteran does not exhibit hair loss due to an undiagnosed 
illness and a disability manifested by hair loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for a hair loss 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to those elements.

The record reflects in that November 2002 the RO sent the 
veteran a letter that provided the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records, 
VA medical records, and private medical records have been 
obtained.  The veteran has also been provided VA 
dermatological examinations.  The veteran has provided 
testimony at hearings before Hearing Officers and before a 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had the required notice been provided at an earlier 
time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.


Factual Background

The record indicates that the veteran served in Southwest 
Asia from January to May 1991.

By rating action in April 1992, the veteran was granted 
service connection for a skin disability.  He currently has a 
30 percent rating in effect for lichen simplex chronicus and 
tinea pedis.

The service medical records, including the October 1990 
entrance examination report and a May 1991 redeployment 
examination report, contain no complaints or findings 
regarding hair loss.  

A September 1991 VA examination report indicates complaints 
of a rash on the hands but makes no reference to hair loss.

An April 1993 VA Persian Gulf examination report also 
contains no complaints or findings related to hair loss.

On VA examination in January 1994 the veteran complained of 
increased hair loss since he came back from the Gulf area.  
The examiner noted hair loss in the vertex of the scalp.

An April 1995 VA examination report notes that the veteran 
had hair loss on his scalp that was diagnosed as male pattern 
alopecia.  The veteran claimed that scalp alopecia began 
prior to the military, but that it had exacerbated starting 
in 1991.   

A January 1996 VA dermatological evaluation notes no 
complaints of hair loss other than on the head.  The examiner 
noted that the veteran had male pattern baldness and 
recommended Rogaine.

The veteran testified before a hearing officer in September 
1996 that he experienced hair loss on his legs and scalp 
while in service.  The veteran asserted that he had had some 
baldness prior to service, but that it had greatly increased 
after serving in Desert Storm.  The veteran testified before 
a VLJ in July 2000.  He asserted that right after he returned 
from Saudi Arabia he began to lose the hair on his eyelids, 
legs, feet, groin area, and scalp.  At a March 2005 hearing 
before a hearing officer at the RO, the veteran did not 
provide any testimony regarding his claimed hair loss 
disability.

No report of hair loss was made on VA skin examination in 
July 2004.  

The veteran was provided a VA dermatological examination in 
December 2005.  The examiner reviewed the veteran's medical 
history and noted that dermatology evaluations performed in 
the past did not indicate that the veteran reported any 
unusual hair loss.  On examination, the VA examiner found the 
veteran to have bitemporal symmetric hair loss on his scalp.  
He noted that there were no other areas of pathologic or 
patchy hair loss visualized.  The examiner stated that the 
hair growth on the veteran's pubic area, axillae, eyelashes, 
face, both upper extremities, and both lower extremities were 
all unremarkable.  The examiner diagnosed male pattern 
alopecia.  He noted that no other alopecia was evident on 
physical examination, or from the comprehensive review of the 
medical records.  He stated that the veteran's hair loss was 
unrelated to the service-connected skin condition.  He 
further noted that the veteran stated that his hair loss 
predated his military service.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury of disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

While this appeal was pending, on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA).  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  That legislation provides that the 
definition of undiagnosed illnesses will be expanded to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome.  The VEBEA also codified the same list of 
signs and symptoms of an undiagnosed illness as had 
previously been included in 38 C.F.R. § 3.317.  The Board has 
considered this new, more favorable, version of 38 C.F.R. 
§ 3.317 in evaluating the veteran's claim.


Discussion

With respect to the veteran's claim of hair loss on parts of 
his body other than his head, the Board notes that the 
veteran's service medical records and the post service 
medical records do not indicate that the veteran has ever had 
any hair loss other than on his scalp.  Since there is no 
evidence of a current hair loss disability on the other parts 
of the veteran's body, service connection for hair loss on 
the veteran's body other than on his scalp may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992)

With respect to the hair loss on the veteran's scalp, the 
veteran initially claimed entitlement to service connection 
for hair loss due to undiagnosed illness.  A review of the 
record reveals a clinical diagnosis of alopecia.  Since the 
veteran's hair loss has been attributed to a clinical 
diagnosis, service connection for hair loss as a 
manifestation of undiagnosed illness cannot be granted.  38 
C.F.R. § 3.317

Additionally, although the veteran claims that he had hair 
loss before service, his entrance examination report was 
negative for any complaints of hair loss and there was no 
diagnosis of alopecia.  Thus, the veteran is considered to 
have been in sound condition upon his entrance in service.  
The question becomes whether the current diagnosis of 
alopecia is related to service.  The Board observes that the 
veteran's service medical records contain no reference to 
hair loss, and there is no medical evidence of a nexus 
between the veteran's current hair loss diagnosed as alopecia 
and service.  Furthermore there is no evidence which links 
his alopecia to a service-connected disability.  In December 
2005, a VA examiner stated that the veteran's hair loss, 
diagnosed as male pattern alopecia, was not related to the 
veteran's service-connected skin disability. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for hair loss including as 
due to undiagnosed illness is denied.


REMAND

The veteran seeks increased ratings for his left knee 
disabilities.  He was provided a VA examination of the left 
knee in December 2003.  However, the examination report did 
not meet the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The report did not discuss any weakened movement, 
including weakened movement against varying resistance, 
excess fatigability with use, incoordination, pain with use, 
or provide an opinion as to how these factors result in any 
limitation of motion.  While it did note slight pain on 
motion, it did not indicate what affect this had on the range 
of motion.  Additionally, it has been over three years since 
the veteran has been provided an examination of the left knee 
for rating purposes and a subsequent, May 2004, VA outpatient 
report provides some indication that the veteran's left knee 
disability has increased in severity.  That May 2004 record 
notes that synvisc injection of the left knee resulted in no 
improvement and noted that the severe pain in the veteran's 
knees interfered with daily activities.  Accordingly, a VA 
examination to determine the current nature and extent of the 
veteran's left knee disability is indicated.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings, 
but he was not provided with notice of the type of evidence 
necessary to establish effective dates if increased ratings 
are granted.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both disability ratings and an effective 
dates.  

With respect to the claim for a TDIU, the veteran should be 
scheduled for VA examinations for his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
from the VA Medical Center East Orange, 
New Jersey dated from September 2004 to 
present.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA examination of the veteran's hips and 
left knee.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the left knee locks and if so the 
frequency of the locking.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the hips and left knee should 
be described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of 
motion of the hips and left knee are 
performed without pain and the ranges of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the left knee 
joint on repeated use or during flare-
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected bilateral hip and left 
knee disabilities on the veteran's 
ability to work.  Reasons and bases for 
all opinions expressed should be 
provided.  

4.  Schedule the veteran for VA 
examinations to determine the current 
severity of his service-connected lichen 
simplex chronicus, tinea pedis, allergic 
rhinitis, pharyngitis, and hypertension.  
The examiners should specifically report 
all symptoms and complaints attributed to 
the service-connected conditions.  The 
examiner should also provide opinions 
concerning the impact of each service-
connected disability on the veteran's 
ability to work.  Reasons and bases for 
all opinions expressed should be 
provided.  

5.  When the above actions have been 
completed, the RO should readjudicate the 
appellant's claims, including the claim 
for a TDIU rating.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the February 
2006 supplemental statement of the case, 
and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


